Exhibit 10.2
 


AMENDMENT
TO
EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made May 23, 2012,
by and between Valassis Communications, Inc. (the “Corporation”) and Brian J.
Husselbee (the “Executive”).
 
WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement effective as of September 28, 2009 as amended on  December 31, 2009
(the “Employment Agreement”); and


NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
acknowledged, the parties hereto agree as follows:
 
1.         Section 1(b) of the Employment Agreement shall be amended to read in
its entirety as follows:


“The Employment Period shall commence as of September 28, 2009 (the “Effective
Date”) and shall continue until the close of business on March 30, 2014.”


2.         Sections 4(c), and 6 of the Employment Agreement shall be removed in
their entirety.


3.         Section 4(d) shall be amended to remove references to the phrase
“Good Reason”.


4.         All other terms of the Employment Agreement shall remain in full
force and effect.


5.         This instrument, together with the Employment Agreement, contains the
entire agreement of the parties with respect to the subject matter hereof.


IN WITNESS WHEREOF, the Executive and the Corporation have caused this Agreement
to be executed as of the day and year first written above.
 

 
VALASSIS COMMUNICATIONS, INC.
       By:
 /s/ Todd Wiseley
 
Name: Todd Wiseley
 
Title:  Secretary
         
/s/ Brian J. Husselbee
 
Brian J. Husselbee



